Citation Nr: 1242419	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence of record fails to establish that the Veteran has compensable hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In November 2009, the Veteran filed a claim seeking a compensable rating for his bilateral hearing loss.  

Under the regulations the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The evidence of record in this case consists of an audiological examination from December 2009, VA treatment records, statements made by the Veteran, and a January 2009 letter from the Veteran's audiologist.  Although the Veteran also submitted evidence of an October 2007 audiological examination, this testing is from outside the time period presently before the Board and will not be considered.  Furthermore, the treatment records do not provide any objective testing of hearing acuity by which the Veteran's hearing loss could be measured, and do not address the impact of the Veteran's hearing on his everyday life.  As such, they will not be discussed further.

In response to his request for a rating increase, the Veteran was provided with a VA examination in December 2009 to investigate the nature and severity of his bilateral hearing loss.  Audiological testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
45
65
LEFT
45
20
25
70
85

The average pure tone threshold in the Veteran's right ear was approximately 41 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 50 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 96 percent score in both the right and left ears.

A pure tone average threshold of 41 in the right ear with a 96 percent speech discrimination score equates to level I hearing acuity.  Similarly, a pure tone average threshold of 50 in the left ear with a 96 percent speech discrimination also relates to a level I hearing acuity.  Level I ratings in both ears equates to a noncompensable rating for hearing impairment.  See 38 C.F.R. § 4.85, Table VII. 

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case the examiner specifically noted that the Veteran's hearing loss has only mild to moderate effect on the Veteran's usual occupation and daily activity, worse in background noise settings.  As such, the Board finds this examination is compliant with the Martinak requirements.

In January 2010, the Veteran filed a notice of disagreement indicating that his hearing loss had gotten worse according to his doctor.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore the Board acknowledges that the Veteran is capable of reporting a decrease in his hearing acuity.  However, the record does not include treatment records from any doctor suggesting the Veteran's hearing had worsened, as indicated by the Veteran.  Furthermore, the VA examination in the claims file was performed on December 30, 2009, a mere sixteen days before the Veteran signed his notice of disagreement.  Given the very short lapse of time between the Veteran's examination and his reporting of increased symptoms, as well as the lack of other supporting medical evidence, the Board is satisfied the December 30, 2009 examination provided an accurate picture of the state of the Veteran's hearing loss as of the filing of his notice of disagreement.  The Veteran's hearing acuity was slightly worse at the December 2009 examination when compared to earlier examinations.  However, as discussed above, this examination still did not establish the Veteran had a compensable bilateral hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

As noted, no other private or VA conducted hearing tests are of record during the appeal period.  Because the only hearing test failed to show that a compensable rating was warranted, the Veteran's claim for increased rating for bilateral hearing loss is denied on a schedular basis.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular rating criteria inadequate.  The Veteran asserts that he is required to wear hearing aids in order to maintain his commercial driver's license, which is required by his job.  The Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  

Moreover, to the extent that the Veteran's bilateral hearing loss disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, 38 C.F.R. 
§ 4.1 specifically states, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Rather, the Veteran has indicated that he is employed as a truck driver.  Therefore, the Board finds that a TDIU is not raised by the record.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in December 2009 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and conducted the necessary testing to evaluate his disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


